Citation Nr: 0003660	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post anterior cruciate ligament repair of the right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from August 1994 until 
January 1997.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1997 from the St. Louis, Missouri Regional 
Office (RO) which granted service connection for a right knee 
disorder, and assigned a 10 percent rating, effective from 
January 30, 1997.  Notice of the determination was issued by 
the Fargo, North Dakota Medical and RO Center.  The claims 
folder was subsequently transferred to the Detroit, Michigan 
Regional Office per the veteran's request after a change of 
residence.


REMAND

The veteran underwent VA examination of the right knee in May 
1997 when it was noted the veteran complained of pain, 
including on prolonged walking.  She also reported the right 
knee buckled.  Facial grimacing of the veteran was noted on 
range of motion testing.  However, it was opined that there 
was no evidence of fatigability or incoordination.  The 
veteran's accredited representative avers that the appellant 
has not had the benefit of a comprehensive examination which 
adequately takes into consideration DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995), pertaining to pain contributing to 
functional loss.  

A review of the record discloses that on VA general medical 
examination in May 1997, the examiner noted that orthopedic 
consultation had been requested by the veteran with respect 
to right knee surgery.  The record is unclear as to whether 
such consultation was accomplished.  


Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  The appellant should be afforded an 
examination by a VA specialist in 
orthopedics to determine the extent of 
any and all disability associated with 
her right knee.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The claims folder 
and a copy of this REMAND should be made 
available to the examiner in connection 
with the study of this case.  The 
results of the physical examination and 
all clinical/diagnostic testing must be 
fully delineated and appropriate 
diagnoses rendered.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995), the 
examination report with respect to the 
right knee must identify any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability upon use, incoordination, 
painful motion, and pain with use, and 
provide an opinion as to how those 
factors result in limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during episodes of flare-ups, 
and if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion 
as to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  The 
examination report should be returned in 
a legible narrative format.

2.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of her failure to 
report in order that she may make an 
informed decision regarding her 
participation in the scheduled 
examination.

3.  The RO should review the examination 
report to determine compliance with this 
REMAND.  If deficient in any manner, the 
report should be returned, along with the 
claims file, for immediate corrective action.

4.  After completing any necessary 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the veteran's 
increased rating claim with application 
of DeLuca, as well as to determine 
whether "staged" ratings are warranted 
for manifestations of the service-
connected disability.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish her 
and her representative with a 
supplemental statement of the case and 
afford them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The purpose of this remand is to develop a complete record 
and ensure due process.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




